UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6003



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONNIE DEVONE JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-96-157-HO)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Devone Johnson, Appellant Pro Se.  Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronnie Devone Johnson appeals the district court’s order deny-

ing his “Motion to Reach Final Disposition on Magistrate Judge

Order filed October 30, 2000.”   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we grant Johnson’s motion to adopt appendix and affirm on the

reasoning of the district court. United States v. Johnson, No. CR-

96-157-HO (E.D.N.C. Dec. 8, 2000).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  2